DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kudinov et al. (hereinafter Kudinov) (WIPO International Publication # WO 2020/122669 A1) in view of Kulkarni et al. (hereinafter Kulkarni) (U.S. Patent # 11,109,283 B2).
Regarding claims 1 and 21, Kudinov teaches and discloses a method and user equipment (UE) (UE, figures 2-3) for wireless communication, comprising: a memory (figure 4); and one or more processors operatively coupled to the memory (figure 4), the memory and the one or more processors configured to: receive, from a base station (BS), configuration information for performing a BS-configured training procedure ([0009]; [0042]; teaches distributing one or more ML models among one or more UEs connected to the server via the communication network); and perform the BS-configured training procedure based at least in part on the configuration information ([0009]; [0042]; teaches performing ML model training in each of the one or more UEs).
However, Kudinov may not expressly disclose a method for a training procedure associated with optimizing a network parameter.
Nonetheless, in the same field of endeavor, Kulkarni teaches and suggests a method for a training procedure associated with optimizing a network parameter (column 11, lines 55-65; column 12, lines 28-50; teaches a training/machine learning procedure associated with optimizing a network parameter).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a training/machine learning procedure associated with optimizing a network parameter as taught by Kulkarni with the method and apparatus as disclosed by Kudinov for the purpose of utilizing machine learning to predict to improve handover success rate, as suggested by Kulkarni.

Regarding claims 2 and 22, Kudinov, as modified by Kulkarni, teaches and suggests wherein performing the BS-configured training procedure includes performing the BS-configured training procedure utilizing a machine learning algorithm ([0009]; machine learning model).

Regarding claim 3, Kudinov, as modified by Kulkarni, teaches and suggests wherein performing the BS-configured training procedure includes fitting model parameters into a machine learning algorithm based at least in part on local model input data and local model output data ([0009]; machine learning model).

Regarding claims 4 and 23, Kudinov, as modified by Kulkarni, teaches and suggests wherein the configuration information includes model information, reporting information, and training information associated with performing the BS-configured training procedure ([0009]; machine learning model).

Regarding claims 5 and 24, Kudinov, as modified by Kulkarni, teaches and suggests wherein the configuration information includes information related to one or more initial parameters to be utilized while performing the BS-configured training procedure, the one or more initial parameters comprising a model definition including a node list for one or more training layers and initial weights associated with the one or more training layers ([0009]; machine learning model).

Regarding claims 6 and 25, Kudinov, as modified by Kulkarni, teaches and suggests wherein the configuration information includes information related to performing an action while performing the BS-configured training procedure ([0009]; machine learning model).

Regarding claim 7, Kudinov, as modified by Kulkarni, teaches and suggests wherein the configuration information includes information related to an area associated with performing the BS-configured training procedure ([0009]; machine learning model).

Regarding claim 8, Kudinov, as modified by Kulkarni, teaches and suggests wherein the configuration information includes information related to providing a report associated with performing the BS-configured training procedure ([0009]; machine learning model).

Regarding claim 9, Kudinov, as modified by Kulkarni, teaches and suggests wherein receiving the configuration information includes utilizing a dedicated radio bearer or a signaling radio bearer to receive the configuration information when an amount of data included in the configuration information satisfies a threshold data level ([0009]; [0042]).

Regarding claim 10, Kudinov, as modified by Kulkarni, teaches and suggests providing, to the BS, a report associated with performing the BS-configured training procedure based at least in part on receiving a trigger or a request to provide the report ([0009]; machine learning model).

Regarding claims 11 and 26, Kudinov teaches and discloses a method and base station (BS) for wireless communication (figure 4), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a server (server, figure 2), a request to perform a server-requested training procedure ([0009]; [0042]; teaches distributing one or more ML models among one or more UEs connected to the server via the communication network); and perform the server-requested training procedure based at least in part on receiving the request ([0009]; [0042]; teaches performing ML model training in each of the one or more UEs).
However, Kudinov may not expressly disclose a method for a training procedure associated with optimizing a network parameter.
Nonetheless, in the same field of endeavor, Kulkarni teaches and suggests a method for a training procedure associated with optimizing a network parameter (column 11, lines 55-65; column 12, lines 28-50; teaches a training/machine learning procedure associated with optimizing a network parameter).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a training/machine learning procedure associated with optimizing a network parameter as taught by Kulkarni with the method and apparatus as disclosed by Kudinov for the purpose of utilizing machine learning to predict to improve handover success rate, as suggested by Kulkarni.

Regarding claims 12 and 27, Kudinov, as modified by Kulkarni, teaches and suggests transmitting, to the server, a result associated with performing the server-requested training procedure ([0009]; machine learning model).

Regarding claims 13 and 29, Kudinov, as modified by Kulkarni, teaches and suggests transmitting, to a user equipment (UE), configuration information associated with performing a BS-configured training procedure based at least in part on a capability of the UE to perform the BS-configured training procedure ([0009]; machine learning model).

Regarding claims 14 and 30, Kudinov, as modified by Kulkarni, teaches and suggests wherein performing the server-requested training procedure includes updating a parameter associated with performing the server-requested training procedure based at least in part on a received report associated with performing a BS-configured training procedure by a user equipment ([0009]; machine learning model).

Regarding claim 15, Kudinov, as modified by Kulkarni, teaches and suggests wherein performing the server-requested training procedure includes performing the server-requested training procedure based at least in part on a measure of accuracy associated with performing the server-requested training procedure ([0009]; machine learning model).

Regarding claim 16, Kudinov, as modified by Kulkarni, teaches and suggests wherein performing the server-requested training procedure includes performing the server-requested training procedure based at least in part on a number of training samples associated with performing the server-requested training procedure ([0009]; machine learning model).

Regarding claim 17, Kudinov, as modified by Kulkarni, teaches and suggests performing an information request procedure to obtain a report associated with a user equipment (UE) performing a BS-configured training procedure ([0009]; machine learning model).

Regarding claim 18, Kudinov, as modified by Kulkarni, teaches and suggests transmitting, to one or more user equipments (UEs), respective configuration information associated with performing respective BS-configured training procedures; and receiving, from the one or more UEs, respective reports associated with performing the respective BS-configured training procedures ([0009]; machine learning model).

Regarding claim 19, Kudinov, as modified by Kulkarni, teaches and suggests wherein transmitting the respective configuration information includes transmitting, to the one or more UEs, respective model information associated with performing the respective BS-configured training procedures ([0009]; machine learning model).

Regarding claim 20, Kudinov, as modified by Kulkarni, teaches and suggests wherein performing the server-requested training procedure includes averaging one or more results included in the respective reports ([0009]; machine learning model).

Regarding claim 28, Kudinov, as modified by Kulkarni, teaches and suggests wherein the one or more processors, when performing the server-requested training procedure, are configured to perform the server-requested training procedure utilizing a machine learning algorithm ([0009]; machine learning model).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 2, 2022